943 So. 2d 1026 (2006)
Gloria EHRICH, Appellant,
v.
STATE FARM FLORIDA INSURANCE COMPANY, Appellee.
No. 4D06-1158.
District Court of Appeal of Florida, Fourth District.
December 20, 2006.
Roderick McGee of Roderick L. McGee, P.A., Pompano Beach, for appellant.
Elizabeth K. Russo and Jonathan L. Gaines of Russo Appellate Firm, P.A., Miami, and Berk, Merchant & Sims, PLC, Coral Gables, for appellee.
PER CURIAM.
Affirmed. See Federated Nat'l Ins. Co. v. Esposito, 937 So. 2d 199 (Fla. 4th DCA 2006).
WARNER, POLEN and GROSS, JJ., concur.